Title: To James Madison from Hubbard Taylor, 8 October 1797
From: Taylor, Hubbard
To: Madison, James


Dear SirClark County 8th. Oct 1797
Being out of paper I am obliged to have recourse to an old Book.
Since I wrote you last I recd. a letter from Mesrs. Watts’s of New york, with a power of Atteo: & Deed of Trust to them but neither of them are properly proved—either before a Court, Majestrates, or thro Notory public. I have answerd their Letter & observed those deficiencies to them. I do not think the Authority I have is Sufficient to Warrant generally, the Land, they propose for me to sell, on that head I have desired them to be explicit.
They desired me to draw on Robt. Watts—Newyork for Money to pay tax’s &c. I have done so, therefore shall remove the charges made agt. you & your father for that purpose to them. I have to request you to inform me if you know if its Mr. Chews wish to Warrant this Land, it is much disputed, and should he lose it on a General Warranty it may prove an evil rather than a benefit—if you recollect I think I wrote somewhat to this purpose to you & Mr. Chew.
I have offered to pay Majr Lee for the Surveying of the Sandy Creek Lands he says he has been paid for that expence, & would not receive of me for the tax’s of that or the panther Creek Land; observing he did not know what it would be as the division was not made, and it was immeterial as he had paid it and it could be settled here after. I have mentioned this, that you may know the [a]mount of Money in my hands to be apptnd at any time as you may direct, I shall as ⅌ your Letter—use some of it for yr. fathers Land tax. I shall not be able to write to him by this oppy. wish you to let him know, there is a claim in his Elk horn Land, for which the Man intends to bring a suit but would wish to leave it to Arbitration, or if it was found that his claim is best it might save expence to relinquish. Knowing something of the badness of yr fathers claim It might not be amiss to have the Matter settled without expence in some equitable mode. Colo. Finny thin⟨ks the⟩ claim of yr. father but a bad ch⟨ance?⟩ as the Land he calls to join is survey⟨ed⟩ rong. With sincere friendship & regard I am Dr. Sir Yr affe Hbe set.
H. Taylor
